Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 10,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00696-CV
                                  ____________

                           MICHAEL BURKE, Appellant

                                          V.

              A.H.D. HOUSTON, INC. D/B/A CENTERFOLDS AND
                  CHRISTOPHER ALAN MALUSA, Appellees


                 On Appeal from County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 968620


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed July 8, 2011. On November 3, 2011,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.